Citation Nr: 1116755	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of overpayment of additional service-connected compensation benefits for a dependent spouse in the amount of $7,275.00, to include the question of whether the overpayment was properly created.  

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Committee on Waivers and Compensation (Committee) at the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In the November 2009 decision, the Committee denied the Veteran's request for a waiver of recovery of an overpayment of additional service-connected compensation benefits for a dependent spouse in the amount of $7,275.00, finding that collection of the overpayment indebtedness would not be against the principles of equity and good conscience.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking a waiver of overpayment for additional VA benefits for a dependent spouse in the amount of $7,275.00.  The Veteran has been in receipt of VA compensation benefits since May 1, 1982.  In a June 2009 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's disability evaluation for his service-connected status post diaphragm repair and pulmonary fibrosis residuals of a motor vehicle accident with asbestos related pleural condition to 100 percent disabling, effective August 13, 2008.  The Veteran received notification of such increase in a July 2009 letter from the RO.  Pursuant to the July 2009 award letter, the RO informed the Veteran of his monthly entitlement amount, the payment start date, and the reason for change in the monthly entitlement amount.  The RO also reminded the Veteran that he was responsible for informing the RO of any changes in his income.  Thereafter, in a July 2009 personal statement, the Veteran informed the RO that he was legally divorced in November 2004, and "promptly" notified VA in writing of the divorce that same month.  A Declaration of Status of Dependents was submitted to the RO on behalf of the Veteran in August 2009, which reflected the Veteran's two previous marriages.  

The RO adjusted the Veteran's award of service-connected compensation based on his notification of a change of dependency and informed him that the action would result in an overpayment of benefits.  See the September 2009 RO letter.  

In the November 2009 decision, the Committee determined that there was an overpayment of service-connected compensation benefits because the Veteran failed to report his most recent divorce to VA in a timely manner.  The Committee concluded that there was no evidence of bad faith or willful intent to misrepresent or disclose facts which would prevent a waiver.  When considering the principles of equity and good conscience, the Committee found the Veteran was at fault in creation of the debt, and he gained financially from overpaid funds.  Financial hardship was not found.  The Veteran's waiver request was denied.  The Veteran appealed therefrom.  

Since the November 2009 decision, the Veteran has submitted two statements which challenge the validity of the creation of the overpayment indebtedness, including potentially, the validity of the amount of that indebtedness.  Specifically, in the December 2009 notice of disagreement (NOD), the Veteran contends that he did not receive payment to which he was not entitled to receiving.  Similarly, in his February 2010 substantive appeal, the Veteran states that he did not receive "monies which VA contends he received . . . ."

"The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  As such, because the Veteran has challenged the proper creation of the debt, further appellate review by the Board with regard to the Veteran's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2010).  Resolution of the creation issue should precede consideration of the waiver issue.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an audit of his account in writing, which clearly shows the calculation of the overpayment.  The audit and accompanying letter should clearly explain to the Veteran the creation of the entire amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims folder.  The Veteran should be provided an appropriate opportunity to respond.  

2.  Provide the Veteran an opportunity to submit a current financial status report, which should include an accurate and complete listing of the Veteran's income and expenses.  

3.  Readjudicate the Veteran's claim, specifically addressing the question at issue noted above, namely the issue of the validity of the creation of the overpayment indebtedness.  If it is found, based upon the evidence of record, that the Veteran's service-connected compensation benefits indebtedness was validly established, explain the legal basis for that conclusion and the evidence considered.  The decision should also take into consideration any additional financial data from the Veteran.  38 C.F.R. § 1.965 (2010).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


